Citation Nr: 1410996	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  05-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Felix P. Babauta, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1974 to December 1977.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for a sinus disorder.  The Veteran appealed the denial of service connection in this decision, and the matter is now before the Board.

In May 2008 the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was notified of this fact, and offered the opportunity to testify before a current Veterans Law Judge; this offer was not taken.  Nonetheless, a transcript of such hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The Board notes that inn December 2012, the Veteran submitted a Form 21-22a, appointing F.B. as his representative.  While F.B. is not an accredited attorney or agent for VA purposes, both the Veteran and F.B. have signed and submitted a fee waiver and the Board recognizes F.B. as the Veteran's representative under the provisions of 38 C.F.R. § 14.630 (2013).


FINDINGS OF FACT

1.  The Veteran had sinus-related symptoms during service.

2.  A current sinus disorder is not related to service.


CONCLUSION OF LAW

A sinus disorder was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Sinus Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorder at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Veteran contends that while at boot camp in January 1975 - during active service - he was exposed to mustard gas during a training exercise in which he was unable to timely secure his gas mask to his face.  In a January 2005 statement the Veteran reported that since the event, he "began to suffer four to eight non-incapacitating episodes per year of sinusitis," but did not seek medical attention.  The Veteran also reported having read an article discussing the effects of mustard gas exposure, which include sinus and asthma symptoms.

The Board finds that the Veteran does not have a current sinus disorder related to service.  Service treatment records indicate that in June 1975 the Veteran reported a two-day history of cold and headache.  In July, he again reported symptoms, this time in the form of cough and sore throat.  In April 1976, the Veteran had a sore throat and his "sinuses felt tight and congested."  The assessment was sinusitis.  Finally, in June of that same year the Veteran reported sore throat, coughing, sinus congestion and plugged ears.  On separation examination in October 1977, the Veteran's sinuses were normal and he affirmatively denied any current or past sinusitis, hay fever, asthma, shortness of breath, pain or pressure in his chest, as well as chronic cough.

Based on the foregoing, the Board finds that the Veteran did have some sinus-related symptoms during service.  However, such symptoms were not unremitting, and at separation the Veteran's sinuses were normal.

In an April 2007 letter to VA, a private physician stated that he had been treating the Veteran for recurrent sinusitis for "a number of years."  The physician stated that the Veteran experienced eight incapacitating episodes per-year of inflammation of the sinuses with pain, headaches, and purulent discharge.  According to the letter, the Veteran had told the physician that symptoms of sinusitis began in April 1976.  The physician opined that "based on [his] diagnosis . . . [the Veteran's] sinusitis was incurred in service."

During his September 2011 VA examination, the Veteran informed the examiner that sinus symptoms began in 1974 following the above-described event concerning mustard gas exposure.  The Veteran reported that since that event he continued to suffer from sinusitis every two months, and was treated each time with antibiotics.  The examiner found no current findings referable to sinusitis, but did consider the Veteran's report of ongoing treatment from his private physician.  After reviewing the Veteran's claims file, the examiner concluded that the claimed disorder was less likely than not incurred or caused by service.  The examiner opined that sinusitis is an inflammation of the mucous membranes of the parsinuses which is most often caused by bacteria.  In considering the Veteran's claimed in-service mustard gas exposure, the examiner noted that such exposure was - by the Veteran's own report - only a few seconds in duration before he was pulled from the enclosed space where the gas was present.  While the examiner recognized the Veteran's subsequent in-service treatments for respiratory viral infections in 1975 and nasal congestion with sore throat in 1976, at no time was the Veteran prescribed antibiotic medication.  Even considering the Veteran's reported post-service treatment, the examiner opined that it was "highly unlikely" that gas exposure for a matter of seconds would have resulted in the development of continuous sinusitis.

The Veteran is competent to endorse having a sore throat, cough, and other cold-like symptoms as these are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose such symptoms as sinusitis, or to relate current symptomatology to in-service symptomatology.  With regard to the Veteran's endorsement of unremitting symptoms following initial onset in service, the Board finds such endorsement to be not credible and inconsistent with the record.  The Veteran only sought in-service treatment on four occasions.  Though he now states that he was under pressure not to report for treatment, if that were the case, the Board questions why he sought treatment on the four occasions of record, but at no other time.  Additionally, the Board cannot ignore that on separation examination in December 1977 the Veteran affirmatively denied then-current or past history of symptoms referable to the currently claimed sinus disorder.  The Board accordingly finds the Veteran's endorsement of continuous symptomatology to be not credible.

In considering the competing medical opinions offered by the Veteran's private care physician and the VA examiner, the Board finds that of the VA examiner to be more probative.  The mere fact that the private physician did not have access to a claims file while the VA examiner did, is not enough to render the private opinion less probative than the VA examiner's.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  However, in this case review of the claims file was crucial insofar as service treatment records within the claims file included records of the types of medical treatment which the Veteran underwent during service.  Though the Veteran reported in-service symptomatology to both his private physician and the VA examiner, the specific nature of his treatment revealed that in-service symptoms were not related to bacterial infections.  The VA examiner's opinion relies heavily on this fact - a fact that the private physician was not able to consider as they did not have access to the Veteran's full claims file and the service treatment records within it.

Thus, the more probative evidence of record shows that the Veteran's in-service exposures and symptoms are unrelated to the currently claimed sinus disorder, and the disorder is not otherwise related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Numerous notice letters were sent to the Veteran, including that of February 2010.  To the extent that notice provided to the Veteran was deficient at the time of the initial adjudication of the issue on appeal, such deficiency was effectively cured by the issuance of the February 2010 notice and subsequent readjudication in the November 2011 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in September 2011, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in December 2012 the Board remanded the immediate issue for additional development, including providing the Veteran with VCAA-compliant notice, retrieval of VA and private treatment records, requests for personal correspondence, and completion of a VA examination.  Since that time all ordered development has been completed, and the Board finds that the RO substantially complied with the December 2012 remand directives.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a sinus disorder is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


